Citation Nr: 1019643	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his father testified before a Decision Review 
Officer at the RO in June 2006.  A transcript of the hearing 
has been associated with the record.

The Board notes that in previous determinations, claims of 
entitlement to organic affective syndrome, a psychiatric 
disorder with depression, mixed personality disorder, and 
narcissistic personality disorder with anxiety and dysthymic 
features and intermittent explosive disorder have been 
denied.  The Board is aware of the case of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) wherein the Court of  Appeals 
for Veterans  Claims (Court) held that when a claimant makes 
a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Here, however, the issue does not include entitlement to 
service connection for acquired psychiatric disorders other 
than PTSD.  In that regard, the Board observes that Clemons 
concerned VA's failure to consider a claim of entitlement to 
service connection for a psychiatric disability other than 
the one specifically claimed, even though it shared the 
psychiatric symptomatology for which the Veteran was seeking 
service connection.  In the case at hand, however, VA has 
denied entitlement to service connection for acquired 
psychiatric disorders other than PTSD in the July 2005 rating 
decision.  Moreover, his December 2006 substantive appeal was 
limited to PTSD.  Thus, unlike Clemons, this is not a case in 
which VA has ignored the issue of entitlement to service 
connection for acquired psychiatric disorders other than 
PTSD.  Rather, such have been specifically denied by VA.  The 
Board therefore finds that it does not have jurisdiction over 
the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his June 2006 hearing, the Veteran testified that he had 
been harassed by a superior during service and that his 
claimed PTSD was a result of that harassment  He had not 
previously alleged that his PTSD was due to personal assault.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the Veteran has not received the 
required notice.  On remand, the RO should issue notice to 
the Veteran explaining the evidence necessary to corroborate 
a stressor during service to support his claim for PTSD due 
to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This 
requirement is consistent with the VCAA's duty to inform the 
claimant of the information and evidence needed to 
substantiate the claim.  See 38 C.F.R. § 3.159(c) (2009).

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate 
stressor development letter.  The Veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should be requested to 
provide further detail concerning the 
claimed stressful incident(s) in service.

2.  The RO should then review the record 
and determine whether there is sufficient 
information to attempt verification of 
any claimed stressor.  If so, the 
appropriate steps should be taken to 
attempt verification of the Veteran's 
claimed stressor(s).

3.  If any stressor is found to be 
verified, the Veteran should be afforded 
a VA examination to determine whether he 
has PTSD which is related to a verified 
stressor(s).  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorder.  A diagnosis of 
PTSD under DSM IV criteria should be 
ruled in or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis is not supported.  

A complete rationale for all opinions 
expressed should be provided in the 
examination report.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

5.  Thereafter, readjudicate all of the 
claims on appeal.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


